[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGS RE: PLAINTIFF'S MOTION FOR DEFAULT (#109)-RECLAIMED ANDDEFENDANT'S (FIRST WINDSOR) OBJECTION (#114)
A hearing on this motion, and First Windsor's objection thereto,1 was scheduled by the court; thereafter, the clerk advised: "Request for Oral Argument Withdrawn; Please Take Papers." The default motion was filed August 5, 1996 on the basis that defendants had failed to answer plaintiff's interrogatories and requests for production of 5/23/96. On October 7, 1996, the Court (Hennessey, J.) ordered compliance on or before October 25, 1996. More recently, the motion was reclaimed alleging non-compliance.
Defendant First Windsor's objection, including the documentation annexed thereto, appears to reflect substantial compliance. As to First Windsor, the motion for default is denied, and the objection thereto is, at this point in time, sustained.2
The court file does not contain any document indicating, or confirming, compliance by the defendant Gilbert, d/b/a. New counsel appeared on behalf of Gilbert on or about the same date as the earlier reclaim of plaintiff's motion. The motion for default is denied as to defendant Gilbert, d/b/a; however, Gilbert is to file a Statement of Compliance regarding any of plaintiff's interrogatories and/or production requests directed to him, said Statement to be filed on or before April 10, 1997. Upon Gilbert's failure to do so, plaintiff may refile for default or other appropriate sanctions.
Mulcahy, J.